DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 & 7, the cancellation of claims 8 – 12 & 14, and the addition of claims 16 – 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7, 13, & 15 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, claims 1 & 7 recite “…and wherein after laminating the plastic cover and the film sensor, the plastic cover has a first warping amount, the film sensor has a second warping amount greater than the first warping amount, and the input device has a third warping amount which is no greater than the first warping amount.” 
Applicant’s asserted support for the claimed amendment “the film sensor has a second warping amount greater than the first warping amount” (genus) comes from the working examples of Tables 1 & 2 (paragraphs [0041] – [0048]. However, the information given in the working examples are only small species and do not represent the entire genus claimed. See MPEP 2163.05 (I)(B)).
Second, claims 1 & 7 recite “the first base of the plastic cover is made of a first resin base material having thermal deformation characteristics to warp in the first resin  flow direction such that the plastic cover deforms along the first resin flow direction under heat, while the second 
The claim limitation above requires a difference in warping of the first and second resin layers under heat (genus). However, Applicant’s only support for this limitation comes from the specific working examples, which were specifically heated at a temperature of 95°C (Table 1) and a temperature of 85°C with a relative humidity of 85% (Table 2) (species). The limitation is new matter because the claim does not include these specific environmental conditions taught by the specification for stimulating the first and second warping of the individual layers and the third warping of the input device. See MPEP 2163.05 (I)(B)).
Claims 2 – 6, 13, 15 – 17 are dependent on claims 1 or 7, and therefore also rejected.
With regard to claims 13, as discussed above for claim 1 and in the 2/08/2022 final office action, Applicant only has support for specific relative amounts of warping from the working examples under particular environmental and time conditions (species). Applicant’s claim language of “greater than” (genus) is significantly broader than the species disclosed in the specification. Therefore, the subject matter of claim 13 is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 & are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite. Claim 1 has been amended to recite first and second warping amounts but claim 13 has not been updated. Claim 13 should be amended to removed entirely the redundant limitations.
Additionally, in claims 13 and 15, high-temperature is indefinite as the specification does not define high vs. low (see above with respect to 112(a) for what temperature limitations are actually supported). For example, is high with respect to temperature also humidity dependent? The spec teaches high temperature can be 95C but when high temp and high humidity only 85C.
Additionally, I claim 15, high-temperature high-humidity is indefinite. Is the “/” intended to be and?  Further what is high-humidity. The specification only gives one example and no guidance on where the line between high and low is.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 7, 13, 15, & 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al. (US 2014/0111711 A1), in view of Zhou et al. (WO 2017/136507 A1), H. N. Staats (U.S. Patent No. 3,684,635), and Iwami (US 2014/0098307 A1) and Niiyama et al. (US 2015/0212350 A1).
With regard to claims 1 & 7, Iwami et al. (‘711) teach an input device (touch screen device) comprising a cover member 48 covering a surface of a conductive sheet 10A (“film sensor”) (paragraph [0145] & Fig. 4). The conductive sheet comprises a transparent substrate made of resin material (“film sheet made of a second resin base material”) (paragraph [0125] & Fig. 4). The material of the cover member may be a resin film (“plastic cover made of a first resin base material”) (paragraph [0146]).

    PNG
    media_image1.png
    323
    672
    media_image1.png
    Greyscale


Iwami et al. (‘711) fail to teach the resin material of the cover member is plastic (thermoplastic).
Zhou et al. teach an electronic device (paragraph [0002]) comprising a cover assembly, wherein the cover assembly comprises an optically clear polymer film, such as plastic (paragraph [0018]), such as poly(methyl)methacrylate and polycarbonate (paragraph [0019]). These films transmit greater than 85% of visible light (paragraph [0017]). Compared to glass cover materials, plastic cover materials are less brittle and less susceptible to cracking and failure (paragraph [0001]).
Therefore, based on the teachings of Zhou et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an optically clear plastic polymer material to form the resin cover material taught by Iwami et al. (‘711) in order decrease the probability of cracking and failure of the cover material.
Iwami et al. (‘711) fail to teach the resin cover member (“plastic cover”) has a first resin flow direction, the conductive sheet (“film sensor”) substrate has a second resin flow direction, wherein the first resin flow direction and the second resin flow direction are nonparallel to each other in a plan(e) view in the laminating direction.
H. N. Staats teaches that a warp-free laminate article applicable for any laminate comprised of polyethylene terephthalate and a thermoplastic resin (Col. 3, Lines 15 – 16). The warp-free properties are dependent upon the fact that when the two films are oriented perpendicularly (“crossing”) in a stresswise manner, the high shrink stress of one film is restrained or minimized by the low shrink stress of the other film. This concept is illustrated in FIG. 5 wherein due to the cutting of the film the high shrink tendencies of one film is minimized by the low shrink tendencies of the other film by perpendicular orientation. Thus, the low shrink stress of film 32 is minimized by the high shrink stress of film 34 and vice versa (Cols. 4 – 5).

    PNG
    media_image2.png
    265
    517
    media_image2.png
    Greyscale

	Therefore, based on the teachings of Staats, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to prevent warping of laminated resin layers by forming the layers such that the machine direction (a first flow resin direction) of a first resin layer, such as the resin cover member taught by Iwami et al. (‘711), is perpendicular to the machine direction (a second flow resin direction) of a second resin layer, such as the resin substrate of the conductive sheet taught by Iwami et al. (‘711) 
The teachings of Staats are reasonably pertinent to preventing the warping of laminates, which is the problem faced by the inventor. A reference is analogous art the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. See MPEP 2141.01(a).
Iwami et al. (‘711) teach the conductive sheet (“film sensor”) and the cover member (“plastic cover”) may be adhered to one another by bonding (paragraph [0146]). Iwami et al. fail to teach said bonding is achieved via an optically transparent adhesive layer.
Iwami (‘307) teach a touch panel device that uses an adhesive, preferably an optically clear adhesive (paragraph [0196]), to join a transparent protective layer formed of resin material (“plastic cover”) (paragraph [0066]) with a conductive layer (“film sensor”) (paragraph [0065]). Optically clear adhesive are dry adhesives, which are preferable for their fast bonding speed (paragraph [0196]).
Therefore, based on the teachings of Iwami (‘307), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an optically transparent adhesive to bond the conductive sheet (“film sensor”) to the cover member (“plastic member”) taught by Iwami et al. (‘711) because it has a fast bonding speed.
As discussed above, Zhou et al. teach the cover material “first resin base material” is conformed of thermoplastics. Additionally, as discussed above, Iwami et al. (‘711) teach the conductive sheet substrate (“film sensor) material is formed of thermoset materials, such as polyethylene terephthalate (PET). However, the references cited above fail to teach the thickness of the first resin base of the plastic cover is greater than a thickness of the second resin base of the film sensor.
Iwami et al. (‘711) teach the conductive layer is formed of a two first protective layers 24b, two second protective layers 26b, wires 16, and a transparent substrate 20. The thickness of the metal wires 16 was 10 µm (P127 & 0479). The thickness of the first protective layer 26a and the second protective layer 26b is not limited, but is preferably 5 – 100 µm and more preferably 10 – 30 µm (paragraph [0449]). Example of conductive sheet having transparent substrate 12 of thickness of 1 mm (paragraph [301]). Iwami (‘307) teach the transparent substrate 12 of the conductive body has may have thickness of 4 – 350 µm. Therefore, based on the teachings of Iwami et al (‘711) and Iwami (‘307), the maximum thickness of the conductive layer 10 is about 1.5 mm.
Neither Iwami et al. (‘711) or Iwami (‘307) teach the thickness of the cover member (“plastic cover”) relative to the conductive layer (“sensor film”).
Niiyama et al. teach a transparent protective plate to cover a display panel of a touch screen device. In the case when a protective plate is formed of transparent resin, the protective plate has a thickness of 0.5 to 10 mm. When a protective plate is intended for PC displays and other indoor uses, the thickness is preferably 1 – 6 mm from the viewpoint of reducing the weight of the display device. When the protective plate is intended for outdoor uses, the protective plate preferably has a thickness of 3 – 20 mm (paragraph [0051]).
Therefore, based on the combined teachings of Iwami et al. (‘711), Iwami (‘307), & Niiyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the cover member (“plastic cover”) of a thickness greater than the thickness of the conductive layer (“film sensor”) based on the intended use and desired weight of the display device.
Iwami et al. (‘711) teach the conductive sheet may be formed of resins such as PET, PMMA, PS, PTU, etc. , such that the desired index of refraction is achieved (paragraph [0132]), but does not teach the type of resin used for the cover member.
Niiyama  et al. teach the protective plate for the display device may be composed of a resin material of high transparency, such as polycarbonate or PMMA (paragraph [0048]).
Therefore, based on the teachings of Iwami et al. (‘711) and Niiyama et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the conductive sheet and the plastic cover member of the same material, such as PMMA, or a different material, such as polycarbonate and PET, depending on the desired refractive index and transparency. 
With regard to the extrusion direction, Zhou et al. teach the polymer film of the cover assembly is prepared by extrusion (paragraphs [0018] & [0038]). In other words, the supply source is the direction of extrusion. Staats teaches the polymer film may be formed in a machine direction (resin flow) of the supply source (Col. 4, Lines 22 – 27).  
Therefore, based on the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to form either the plastic cover member or the transparent conductive layer taught by Iwami et al. (‘711) in the direction and flow, and the other resin in the drawing direction to prevent warping of laminated resin layers, as taught by Staats.
Furthermore, Zhou et al. teach the cover material “first resin base material” is conformed of thermoplastics. Additionally, as discussed above, Iwami et al. (‘711) teach the conductive sheet substrate (“film sensor) material is formed of thermoset materials, such as polyethylene terephthalate (PET). Staats teaches laminated films comprised of polyethylene terephthalate and/or thermoplastic materials have the ability curl/warp (Col. 1, Line 66 – 72 & Col. 3, Lines 15 – 18). Furthermore, Staats teaches “if a single composite film can warp in either direction and is combined with another single composite which can also warp in either direction, the result is still a warped laminate” (Col. 3, Lines 52 – 65).  
The Examiner notes Applicant used the same thermoplastic material, such as polymethyl methacrylate or polycarbonate, for the cover layer, and the same material (polyethylene terephthalate) for film sensor substrate (see specification, paragraphs [0027] & [0029]). Therefore, the materials used by the prior art as discussed above must inherently have the same amount of warp as claimed by Applicant under the same temperature conditions.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to claim 2, as shown by Staats, the longitudinal direction of the first layer (“first resin flowing direction”) and the longitudinal direction of the second layer (“second resin flow direction”) cross perpendicularly (at a right angle) (Col. 1, Lines 18 – 22, Col. 2, Lines 24 – 28, Col. 4, Lines 1 – 14, & Figs. 4 – 5). 
With regard to claims 3 – 4, Iwami et al. (‘711) teach a casing (46) joined to the cover member (48) (paragraph [0143] & Fig. 4 above).
With regard to claims 5 – 6, Iwami et al. (‘711) teach the casing frames and is joined to the periphery of the plastic cover in a plane view of the display (paragraph [0143] & Fig. 4 above).

With regard to claims 13 & 15 – 17, as discussed above, the materials used by the prior art as discussed above must inherently have the same amount of warp under the same temperature conditions.
Additionally, with regard to claims 16 – 17, as discussed above for claims 1 – 2 & 7, the prior art teaches the first resin flow direction and the second resin flow direction cross perpendicularly. This is the same arranged of the plastic cover and film sensor. Therefore, the plastic cover is inherently arranged to suppress contraction of the film sensor, while the film sensor inherently arranged to suppress warping of the plastic cover.

Response to Arguments
Applicant argues, “In this Application, the claim language, which limitations are now recited claim 1 as amended, reads: [T]he plastic cover has a first warping amount, the film sensor has a second warping amount greater than the first warping amount, and the input device has a third warping amount which is greater than the first warping amount. On the other hand, FIGS. 5 and 6 of the present application illustrate ‘amount of warping’ with respect to the plastic cover, the film sensor, and the touch panel (input device) of the inventive examples over time under high-temperature and/or high temperature and/or humidity environments, by not only showing specific data points, but also clearly describing ‘distinguishing identifying characteristics’ such that the warping amount of the touch panel (the third warping amount) is greater than the plastic cover. Thus, those of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention form this explicit disclosure. Accordingly, the claims satisfy the written description requirement” (Remarks, Pgs. 6 – 7).
Applicant argues, “Furthermore, claim 1 also recites the alleged ‘particular conditions’ under which the claimed relationship among the first, second, and third warping amounts is realized: i.e, the plastic cover and the film sensor are laminated such that the first resin flow direction [of the first resin base of the plastic cover] and the second resin flow direction [of the second resin base of the film sensor] are crossing each other in a plan view in the laminating direction, as described in paragraphs [0027] to [0031] of the present specification” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claims are drawn to a genus, but the specification only supports a small species range. Therefore, the elements of the genus not within the parameters of the species supported by the specification is considered new matter. See MPEP 2163.05 (I)(B)).
First, Applicant’s specification does not support the different warping values to include all possible values. Applicant’s specification only has support for film sensor warping values 0.3 – 0.8 mm greater than the plastic cover, and only under specific conditions. The term “greater than,” as used in the claims encompasses all relative warping values possible, including warping measurement differences of less than 0.3 mm and greater than 0.8 mm, which are not supported by the specification. 
This reasoning also applies to claims 16 – 17 with regard to broad genus claimed compared to the limited ranges of the third warping amount relative to the first warping amount (species) supported in the specification.
Second, Applicant’s amended claims encompasses relative warping values for all temperatures and relative humidity values (genus). However, the specification does not contain support for the entire genus claimed. Applicant only has support for the species of warping at a high temperature of 95°C and a high temperature, high humidity environment of 85°C with relative humidity of 85% at specific time durations (paragraphs [0042] & [0051]). Therefore, contrary to Applicant’s assertions, the claims do not properly recite the “particular conditions” under which the claimed relationship was realized.

Applicant argues, “Furthermore, although Iwami (‘711) does not explicitly describe a relationship between the thickness of the member cover 48 (the alleged first resin base) and that of the conductive sheet 10 (the alleged second resin base), Iwami (‘711)’s FIG. 4 clearly illustrates that the thickness of the conductive sheet 10 (the alleged first resin base) is greater than the thickness of the cover member 48 (the alleged second resin base), contrary to the claimed invention in which the thickness of the first resin base is greater than the second resin base” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Iwami (‘711) does not explicitly state the drawings are to scale. Additionally, Iwami (‘711) do not teach any limitations for the thicknesses of the conductive sheet or the cover member. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). See MPEP 2125.II.
Second, this particular limitation of Applicant’s claims were addressed in the previous rejection by the citation and discussion of Niiyama et al. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Further, Iwami (‘711) also fails to teach or suggest that (a) the first resin base of the plastic cover is made of a first resin base material having thermal deformation characteristics to warp in the first resin flow direction such that the plastic cover deforms along the first resin flow direction under heat, and the second resin base of the film sensor is made of a second resin material different from the first resin material, which as thermal deformation characteristics to contract in the second resin flow direction such that the film sensor deforms along the second resin flow direction under heat, and that the plastic cover and the film sensor are laminated such that the first resin flow direction and the second resin flow direction are crossing each other in a plan view in the laminating direction, wherein (b) the plastic cover has a first warping amount, the film sensor has a second warping amount greater than the first warping amount, and the input device has a third warping amount which is no greater than the first warping amount under heat, as recited in claim 1 as amended” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the warping properties of the layers under specific environmental and time conditions are inherent to the composition of the layers and the method of manufacturing the laminate.

Applicant argues, “Iwami (‘307)’s touch panel 44 is substantially the same as that of Iwami (‘711) as shown in FIGS. 2 and 5 of Iwami (‘307), which correspond to FIGS. 2 and 4 of the Iwami (‘711), respectively. Similarly to Iwami (‘711), Iwami (‘307) does not mention any relationship between the thickness of the cover member 48 (the alleged plastic cover) and that of the conductive sheet 10 (the alleged film sensor), while FIGS. 2 and 5 thereof clearly illustrate that the thickness of the conductive sheet 10 (the alleged second resin base) is greater than the thickness of the cover member 48 (the alleged first resin base), contrary to the claimed invention in which the thickness of the first resin base is greater than the second resin base.
“In addition, Similarly to Iwami (‘711), Iwami (‘307) also fails to teach or suggest the claimed features (a) and (b) discussed above” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “The Examiner further alleges that Iwami (‘307) teaches an optically clear adhesive layer 24a to join a transparent protective layer 26a made of resin with a conductive layer 10 (the alleged sensor film) (citing paragraphs [0065] – [0066] thereof), and thus it is obvious to use an optically transparent adhesive to bond Iwami (‘711)’s conductive sheet 10 to the cover member 48. However, as is clearly shown in Fig. 11 of Iwami (‘307), as reproduced below.

    PNG
    media_image3.png
    323
    492
    media_image3.png
    Greyscale

“It should be noted that Iwami (‘307)’s FIG. 11 is basically the same as FIG. 9A of Iwami (‘711) with respect to the optically clear adhesive layer 24a and the transparent protective layer 26a. As is clearly shown in FIG. 11, the transparent proteictve layer 26a is part of the conductive layer (conductive laminate body) 10B, where the optically clear adhesive layer 24a is provided between the transparent protective layer 26a and the substrate 12a within the conductive laminate body 10B (i.e., the conductive sheet 10). On the other hand, the cover member 38 is provided outside the conductive sheet (laminate body) 10 as shown in FIG. 5 of Iwami (‘307) as well as FIG. 4 of Iwami (‘711). Thus, the optically clear adhesive 24a is irrelevant of bonding the cover member 48 and the conductive layer (laminate body) 10 in either Iwami (‘307) or Iwami (‘711)” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the primary reference, Iwami (‘711), teaches the conductive layer and the cover member are joined to one another by bonding (i.e. adhesive) (paragraph [0146]). However, Iwami (‘711) does not teach an adhesive that is optically clear. Iwami (‘307) provides a motivation for using an adhesive between a cover/protective layer and a conductive layer that is optically clear. One of ordinary skill in the art would recognize the motivation for an adhesive that is optically clear is not limited to a single location, but would be applicable to numerous interfaces between conductive layers and adjacent cover/protective layers within the laminate for forming the input device.
Second, Applicant has erroneously conflated “a conductive body laminate” with “a conductive sheet/layer.” FIG. 11 of Iwami (‘307) shows an optically clear adhesive layer 24a joining a transparent protective layer 26a to a layer containing conductive portions 14a (i.e. a conductive layer). The conductive elements 14a are above the substrate 12a. This is further supported by paragraph [0016], which states “A first protective layer 26a is bonded through a first adhesive layer 24a substantially over the entire surface of the first portion 14a, so as to cover the first conductive portion 14a (thin metal wires 16).”

Applicant argues, “…Zhou is silent about any thickness of the cover assembly 10 9 the alleged plastic cover) or that of the clear thermoplastic polymer film 6, compared with or in relation to a thickness of a film sensor (the alleged film sensor) or any electronic device for which the cover assembly 10 is provided. Zhou also fails to teach or suggest other limitations (a) and (b) lacking Iwami (‘711) and Iwami (‘307) as mentioned above, among others” (Remarks, Pg. 11).
Applicant argues, “…in Staats, the two laminated polyethylene terephthalate fils 26 and 28 are made of the same materials and have the same 5 mils thickness (see column 3, lines 15 – 18 and 72 – 74, column 4, lines 9 – 10, column 5, lines 36 – 38, and FIG. 4 thereof). Thus, Staats does not teach or suggest that two laminated films are made of different resin materials and different thicknesses, as recited in claim 1” (Remarks, Pg. 11).
Applicant also argues Staats fails to teach or suggest other limitations (a) and (b) discussed above (Remarks, Pg. 11).
Applicant also argues Niiyama fails to teach or suggest other limitations (a) and (b) discussed above (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is directed to the discussion above.

Applicant argues, “As is clearly stated in paragraph [0051] of Niiyama, in the case of a glass plate and in applications for public displays to be installed outdoors, the thickness of the protective plate 10 is preferably from 3 to 20 mm, while in the case of a transparent resin plate, the thickness is preferably from 2 to 10 mm. Thus, Niiyama does not teach or suggest any greater thickness for the protective plate 10 made of a transparent resin, or outdoor use for the resin-made protective plate 10, contrary to the Examiner’s allegation” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As stated above, the primary reference, Iwama et al., teach a conductive layer maximum thickness is about 1.5 mm. As demonstrated by Applicant, the thickness ranges for the cover/protective plates taught by Niiyama are greater than 1.5 mm.

Applicant argues, “…since the greater thickness of 3 to 20 mm is suitable for ‘public displays to be installed outdoors,’ the Examiner also fails to provide any reasoning or logic why Iwami’s touch panel would be intended and modified into a display device for public displays to be installed outdoors so as to be combined with Niiyama’s protective plate 10 to obvious the claimed input device” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Niiyama et al. teaches the intended location for use of the device is the motivation to adjust the thickness of the cover plate. Based on the teachings of Niiyama et al., one of ordinary skill in the art would recognize the fact that thicker cover plates provide increased protection for harsher environments. For both indoor and outdoor locations, Niiyama et al. suggests a cover plates that are thicker than the thickness of the conductive layer taught by Iwami.

Applicant argues, “…none of the cited references teach or suggest the relationship between the thickness of the plastic cover and that of the film sensor. Thus, the alleged relationship between the thickness of Niiyama’s protective plate 10 (the alleged plastic cover) in an adhesive layer 1 which is to be bonded to a display panel, and the thickness of Iwami’s conductive layer 10 (the alleged film sensor) in a touch panel 44 which has its own cover member 48, is merely based on the Examiner’s arbitrary choice” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Based on the combined teachings of the cited references, it would have been obvious to one of ordinary skill in the art to form the cover layer of sufficient thickness to provide adequate protection to the device, and in particular, cover layers of thickness greater than the thickness of the conductive sheet taught by the Iwami.
The motivation for the thickness of each layer of the input device taught by the prior art does not need to be the same as Applicant’s motivation for the thickness of each layer to be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781